             Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 1 of 33




                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


WILLIE VEASY,

                Plaintiff,                             Civil Action No.

       v.
                                                       COMPLAINT &
CITY OF PHILADELPHIA, and Officers                     JURY DEMAND
MARTIN DEVLIN, PAUL WORRELL,
EDWARD ROCKS, FRANK
JASTRZEMBSKI, MANUEL SANTIAGO,
JOHN DOE(S), Individually and as police
officers for the City of Philadelphia,

                Defendants.



                               I. PRELIMINARY STATEMENT

        1.       In 1993, Plaintiff Willie Veasy was wrongfully convicted and sentenced to life in

 prison for a murder that took place while he was working as a dishwasher at a restaurant eight

 miles from the crime scene. In 2019, after he had spent 27 years wrongly imprisoned, he was

 exonerated after an independent review by the prosecution concluded he was likely innocent and

 that police misconduct had led to his wrongful conviction.

        2.       Mr. Veasy’s conviction for a crime he did not commit was neither an accident nor

 an isolated instance of police misconduct. Rather, Mr. Veasy, like many other young Black men

 from Philadelphia in the period 1985–1995, was the victim of Philadelphia Police Department

 homicide detectives who routinely engaged in egregious investigative misconduct to close cases.




                                                 1
            Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 2 of 33




       3.       Despite his documented alibi and many other indications of his innocence,

Defendants targeted Mr. Veasy based on a highly problematic identification from an unreliable

and biased witness. Knowing the flawed identification alone would be insufficient, Defendants

coerced and fabricated a “confession” that became the centerpiece of the evidence used to convict

Mr. Veasy—just as these same detectives had done to convict other innocent men in other cases

from the same time period.

       4.       Plaintiff brings this action under 42 U.S.C. § 1983 seeking redress for the

extraordinary misconduct of Defendants Devlin, Worrell, Rocks, Jastrzembski, Santiago, and

Doe(s), who fabricated evidence, deliberately concealed exculpatory evidence, and subjected Mr.

Veasy to the denial of due process of law and a fair trial. The conduct of the officers was the

result of policies, practices, customs, and deliberate indifference on the part of the City of

Philadelphia, including the failure to properly train and supervise officers assigned to investigate

homicides, and the failure to take disciplinary and remedial action against the defendants and other

police officers who commit serious misconduct and abuses of authority.

                                       II. JURISDICTION

       5.       This action is brought pursuant to 42 U.S.C. § 1983. Jurisdiction is founded upon

28 U.S.C. §§ 1331 and 1343(1), (3), (4) and the aforementioned statutory provision.

                                           III. PARTIES

       6.        Plaintiff Willie Veasy is a resident of Philadelphia, Pennsylvania and at all times

relevant to this action was in the Eastern District of Pennsylvania.

       7.       Defendant City of Philadelphia is a municipality of the Commonwealth of

Pennsylvania and operates, manages, directs, and controls the Philadelphia Police Department


                                                  2
            Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 3 of 33




which at all times relevant to this action employed Defendants Devlin, Worrell, Rocks,

Jastrzembski, Santiago, and Doe(s).

       8.       Defendants Devlin, Worrell, Rocks, Jastrzembski, Santiago, and Doe(s) (“the

defendant officers”) were at all times relevant to this action police officers or detectives for the

Philadelphia Police Department acting under color of state law. The defendant officers are sued

in their individual capacities. Defendant Jastrzembski is also sued in his supervisory capacity.

       9.       At all relevant times, all defendants were acting in concert and conspiracy and their

actions deprived the plaintiff of his constitutional and statutory rights.

       10.      At all times relevant to this Complaint, all defendants acted under color of state

law.

                               IV. FACTUAL ALLEGATIONS

       11.      On January 24, 1992, shortly before 10:00 p.m., a group of young Black males in

a red car arrived at the corner of West Russell Street and North Seventh Street in Philadelphia, an

area known for drug activity. A passenger, a young Black man wearing a red coat with a fur

collar, bought marijuana from Efrain Gonzalez, who was selling on the corner, before returning

to rob Mr. Gonzalez and shoot him. This same man in the red coat then shot John Lewis, who

had been standing down the block next to his friend Andrew Bagwell. Mr. Gonzalez survived,

but Mr. Lewis did not.

       12.      Willie Veasy had absolutely nothing to do with the shooting or robbery. From

6 p.m. to nearly 2 a.m. that evening he was working as a dishwasher during a busy shift at a

Houlihan’s restaurant in Jenkintown, eight miles (or a twenty-minute drive) away.




                                                   3
            Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 4 of 33




          13.    A squad of Philadelphia Police Department detectives was assigned to the case,

led by Defendant Jastrzembski and assisted by Defendants Devlin, Worrell, Rocks, Santiago, and

Doe(s).     Defendant Jastrzembski, as lead investigator, supervised the other detectives and

officers involved in the investigation, was responsible for assigning responsibilities and

reviewing relevant police reports including but not limited to witness interviews, notes, forensic

evidence, and entries in Activity Sheets.

          14.    The police arrived shortly after the shooting to find and interview a number of

witnesses who had been at the scene. Witnesses described how the shooter had arrived and left in

a red or maroon car, and how the same group of men had been selling jewelry or watches on the

street earlier that evening.

          15.    None of the witnesses who had viewed the shooter from the street ever identified

the innocent Mr. Veasy as the shooter, and their contemporaneous descriptions pointed away

from him. For example, the witnesses suggested the shooters were not from the neighborhood,

while Veasy was from the neighborhood and was known to many of the witnesses.

          16.    Andrew Bagwell told police he was with Mr. Lewis when Lewis was shot, and

that the shooter was a little taller than himself; Bagwell was 5’6.” Mr. Veasy, by contrast, is 6’3.”

Bagwell also explained how he had encountered the same group of Black men about half an hour

before the shooting trying to sell him jewelry on the street.

          17.    That evening police interviewed Mr. Gonzalez at the hospital. Gonzalez described

the robbery and shooting and said that he saw a red two-door car occupied by three Black males.

The man who robbed and shot him came out of the passenger side. Gonzalez did not see anyone

else get out of the car. The man stole $10.00 in cash and twenty-four bags of marijuana valued at


                                                  4
          Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 5 of 33




$10.00 each. Gonzalez said he would be able to recognize his assailant if he saw him again.

Gonzalez never identified Willie Veasy as the shooter.

        18.     The police also interviewed Denise Mitchell, who claimed to have been watching

from her second-floor window when Gonzalez was shot. There were reasons to doubt the

reliability and accuracy of Mitchell’s account from the outset.     First, she reported that she had

viewed the shooting at night, from an elevated position far from the scene.       Second, she had

seriously impaired vision (her eyesight was 40/100), and gave a description of the shooting that

conflicted in significant ways from that of witnesses who were at the scene. Third, the account

Mitchell gave police after the shooting contradicted the account she gave in a 911 call earlier that

evening, when she claimed there were two shooters and they were wearing black clothes. Fourth,

Mitchell claimed that the suspects, who she identified only as “Pee Wee” and “Man,” had

committed the murder years earlier of her brother in law, Verdell “Dale” Solomon. The detectives

ignored Mitchell’s obvious bias, and never bothered to confirm that two different men had

previously been convicted of the Solomon murder.

        19.     Despite suggesting the nicknames Pee Wee and Man to the police the night of the

murder, police learned that same night Mitchell had told others at the scene that it was not Pee Wee

but a person named “Midnight” from 7th and Venango that was the shooter. This exculpatory

information—contradicting her ultimate testimony that Pee Wee was the shooter—was hidden

from the prosecution and defense. The investigating detectives either failed to follow up on this

suggested perpetrator or failed to record the results of their investigation in the file.

        20.     Cassandra Hayward, Mitchell’s sister, told police that she was on the phone with

Mitchell when the shooting happened. Hayward directly contradicted her sister’s account,


                                                   5
          Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 6 of 33




reporting that Mitchell had told her a) she was outside when the shooting happened and almost

got shot herself, b) there were two men shooting out of the windows of a red car, and c) there

was no mention by Mitchell that she recognized, by nickname or otherwise, any occupants of the

red car, including the shooter.

       21.     Two weeks after the murder, Mitchell directed police to a person in the

neighborhood, Marshall Hall, who lived a block from her and who she claimed knew the identity

of the shooter. When police then interviewed Hall, he identified David Simms as the shooter.

Police then interviewed Simms, who denied any involvement, and ceased any further

investigation into this lead. While Simms’s statement denying any knowledge of the shooting

was recorded and placed in the file, the exculpatory evidence—that Hall had identified Simms as

the shooter, and that Mitchell had provided the information that ultimately led to Simms—was

affirmatively hidden from the prosecution and defense.

       22.     Although Mitchell had now pointed to at least three separate and distinct sets of

people as the possible perpetrators in the shooting, and had demonstrated her serious limitations

and lack of reliability as an unbiased eyewitness, police still went back to her to make an

identification. Approximately three weeks after the murder, Defendant Jastrzembski showed

Mitchell a photo array containing Mr. Veasy’s picture. Despite having told detectives that she had

known Pee Wee all her life, Mitchell did not identify anyone in the array. Jastrzembski did not

document this interaction with Mitchell.

       23.     The surviving shooting victim, Mr. Gonzalez, had a far better opportunity to view

the shooter than Ms. Mitchell, and told the police that he would recognize both the shooter and




                                                 6
          Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 7 of 33




the other males in the car. However, there is no record of any identification procedure with Mr.

Gonzalez in the police file. The logical inference is either that detectives showed Mr. Gonzalez

the photo array that included Mr. Veasy’s photo and failed to record the exculpatory results of

that identification procedure (as Defendant Jastrzembski did the first time he showed the array to

Mitchell), or the detectives intentionally failed to conduct any identification procedure with Mr.

Gonzalez because they knew a fair identification procedure would not lead to an identification of

Mr. Veasy.

        24.     Despite her failure to identify Mr. Veasy—whom she said she knew—three

months later, on May 23, 1992, Detective Dominic Mangoni, along with two other detectives,

showed Mitchell the same array shown to Mitchell by Defendant Jastrzembski, and from which

she had not made any identification.

        25.     According to Detective Mangoni, Mitchell identified Mr. Veasy as Pee Wee, said

that he was the man who shot Lewis, and said that she had known him all her life.

        26.     Mitchell later testified that she pointed out several people in the photo array,

including Mr. Veasy, as people she recognized.

        27.     On June 9, 1992, based solely on the inconsistent, questionable, and unreliable

account of Denise Mitchell, the defendant officers caused Mr. Veasy to be arrested on charges of

murder and related offenses.

        28.     Willie Veasy was arrested at home in the early morning hours and transported to

the police station.   At the time of his arrest, he had been out drinking all night, was still

noticeably intoxicated, and had slept for barely an hour.




                                                   7
          Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 8 of 33




       29.     Mr. Veasy was interrogated by Defendants Devlin, Worrell, and Rocks. Despite

the availability of video or audio equipment, the interrogating detectives did not record the

interrogation. Nor did they advise Mr. Veasy of his rights under Miranda v. Arizona.

       30.     Instead, while Mr. Veasy was handcuffed to a chair, one of the defendant

detectives slapped him in the face. The detectives then told Mr. Veasy they knew he had

committed a murder and pressured him to confess. Mr. Veasy repeatedly and truthfully asserted

his innocence and told the interrogating detectives that he was working at Houlihan’s Restaurant

at the time they claimed he had committed the murder.

       31.     The detectives refused to accept Mr. Veasy’s innocence and made no effort to

confirm his alibi. Instead, they pressured him over a protracted period to confess to the crime and

provide information about how it was committed. Because he was innocent, all he knew about

the crime was limited information from rumors that had circulated in the neighborhood. Mr.

Veasy could only repeat these limited rumors he had heard. Despite continued threats, deception

and coercion—including an attempt by one of the defendant detectives to kick Mr. Veasy in the

groin—Mr. Veasy continued to truthfully tell the defendants that he was innocent and he did not

know anything beyond rumors about the crime.

       32.     Finally the interrogating detectives told an exhausted Mr. Veasy they had written

down his exculpatory statement and, once he signed it, he would be “out of there,” which Mr.

Veasy understood to mean they would let him go home. Mr. Veasy signed the written document

without reading it.

       33.     The “confession” is a nine-page, handwritten document written in Q-and-A

format, purporting to be a verbatim record of non-leading questions posed by detectives and


                                                 8
          Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 9 of 33




narrative answers by Mr. Veasy, in which he allegedly admits responsibility for the shooting

murder.   This “confession” is a fabrication.   Mr. Veasy did not provide the statements

detectives attributed to him; rather, he consistently told detectives he was innocent. Nor could

Mr. Veasy volunteer specific details about the crime because he had not been there and did not

know anything beyond basic rumors that had circulated in the neighborhood; any accurate details

in the confession came from the detectives.

        34.    It was only after Mr. Veasy had signed the fabricated confession that the

interrogating detectives presented him with a Miranda form, which he similarly signed under the

misimpression if he signed he would be permitted to go home.

        35.    Mr. Veasy stood trial on these charges before a jury commencing February 3,

1993.

        36.    The principal evidence presented by the prosecution at trial was the fabricated

“confession” of Mr. Veasy.

        37.    Based on Defendants’ misrepresentations about the circumstances of the

confession, the fabricated “confession” was introduced against Mr. Veasy. Defendants falsely

claimed this confession accurately represented what Mr. Veasy had said, and that he had

voluntarily confessed to the shooting.

        38.    In addition, the prosecution presented the flawed identification testimony of

Denise Mitchell. Although Ms. Mitchell identified Mr. Veasy as the man who shot Lewis and

Gonzalez, she admitted that it was dark on the night of the shooting; there were street lights

across from her house, but none of the houses on Russell Street had lights mounted on them; and

that her vision was 40/100, which made it difficult to see at night, and at a distance.


                                                  9
         Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 10 of 33




       39.     On re-direct examination, the prosecutor asked Mitchell whether she had “any

problems” with Mr. Veasy, and Mitchell testified that she did not.

       40.     The defendant officers knew that Mitchell had reported the same night as she first

implicated Mr. Veasy that she believed (falsely) that he had been involved in her brother-in-law’s

murder, but they concealed this information from counsel and the court.

       41.     Although apparently available as a witness, Efrain Gonzalez was not called to

testify. Any exculpatory identification procedures with Mr. Gonzalez were concealed from the

prosecution or defense.

       42.     Mr. Veasy asserted his innocence and presented an alibi defense. The defense

presented several witnesses to establish that Mr. Veasy was working the night of the shooting at

the Houlihan’s restaurant in Jenkintown, at least a twenty-minute drive from the 700 block of

Russell Street in Philadelphia.   Houlihan’s employees verified Mr. Veasy’s timecard showing

that he punched in at 5:59 PM on Friday, January 24, 1992, and punched out at 1:52 AM the next

morning—covering not only the shooting, but the time in which the shooters were alleged to

have been in the neighborhood earlier in the evening. Mr. Veasy’s coworkers made clear they

would have noticed if Mr. Veasy had been absent during such a busy shift.

       43.     The jury deliberated over four days before finding him guilty of second-degree

murder on February 19, 1993—thus sparing Mr. Veasy the death penalty.

       44.     Willie Veasy was sentenced to imprisonment for life.

       45.     Unbeknownst to Mr. Veasy at the time, during the same period that the

investigating detectives were engaging in serious misconduct to cause his wrongful

conviction—including fabricating a confession they falsely attributed to him, coercing his


                                                10
         Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 11 of 33




signature, and deliberately deceiving prosecutors and the courts by hiding exculpatory

evidence—these same detectives were engaged in a pattern of similar misconduct across other

serious investigations in Philadelphia. This pattern included:

               a. Anthony Wright (CP-51-CR-1131582-1991). In 1991, PPD homicide

                   detectives including Devlin, Santiago and Jastrzembski framed Mr. Wright for

                   the rape and murder of an elderly woman—a crime he did not commit. In a

                   striking parallel to this case, Devlin and Santiago interrogated Mr. Wright for

                   hours and, when he would not confess—because he was innocent—wrote out

                   a fabricated “confession,” in Q-and-A format, falsely attributing statements to

                   Mr. Wright confessing to the crime, and then coerced him to sign it. PPD

                   detectives including Jastrzembski also engaged in other serious investigative

                   misconduct, including planting physical evidence falsely implicating Mr.

                   Wright and coercing and fabricating inculpatory statements from other

                   witnesses. Based on this fabricated evidence, Mr. Wright was wrongly

                   convicted in 1993 of the rape and murder. After spending nearly twenty-five

                   years in prison, in 2016 Mr. Wright was exonerated by DNA evidence that

                   identified the true perpetrator of the rape and murder.

               b. Andrew Swainson (CP-51-CR-0431331-1988). In 1989, PPD homicide

                   detectives including Santiago framed Andrew Swainson for a murder he did

                   not commit. Santiago used direct suggestion to compel a single eyewitness

                   (and original suspect who had been arrested for the shooting moments after it

                   occurred, covered in blood and running from the scene) to implicate the


                                                11
Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 12 of 33




       innocent Swainson. Santiago then lied and claimed the identification had been

       from a non-suggestive photo identification procedure. Based on this fabricated

       and coerced evidence, Mr. Swainson was wrongly convicted of the murder in

       March 1989 and sentenced to life imprisonment. Mr. Swainson has recently

       been exonerated, the charges nolle prossed, and he was released from prison

       after serving more than 30 years for a crime he did not commit.

    c. Walter Ogrod (CP-51-CR-0532781-1992). In 1992, Devlin and Worrell

       coerced and fabricated a false confession from Mr. Ogrod, a trucker with a

       low-average IQ, to the 1988 murder of a four-year-old girl. Ogrod had driven

       all night and had not been to bed in 36 hours when Det. Devlin went to work.

       Devlin and Worrell interrogated Ogrod for hours, then wrote out a fabricated

       statement in Q-and-A form they falsely claimed was a verbatim record of a

       voluntary statement from Ogrod, and coerced Ogrod into signing it. At his

       first trial, 11 of 12 jurors voted to acquit before a mistrial was declared. At a

       retrial three years later, with the aid of a notorious jailhouse snitch, the state

       convicted Ogrod of capital murder. Mr. Ogrod has recently been exonerated,

       the charges nolle prossed, and he was released from prison after serving more

       than 25 years for a crime he did not commit.

    d. Shaurn Thomas and Mustafa Thomas (CP-51-CR-0916842-1993). In

       1992, Devlin and Worrell framed brothers Shaurn and Mustafa Thomas for a

       1990 shooting murder they did not commit. In October 1992, Devlin and

       Worrell coercively interrogated John Stallworth—including hitting him with a


                                      12
Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 13 of 33




       telephone book and squeezing his testicles—to coerce him to confess to a role

       in the murder and, on direct instruction from the detectives, falsely implicate

       Shaurn and Mustafa Thomas in the crime. All the facts in the statement were

       provided by Devlin and Worrell, and falsely attributed to Stallworth. Devlin

       and Worrell then coerced and fabricated a matching statement from John

       Stallworth’s brother, William Stallworth. In 1994, both Thomas brothers were

       wrongly convicted based on this fabricated and coerced evidence and were

       sentenced to life imprisonment. After spending 25 years in prison, Shaurn

       Thomas was exonerated in 2017; subsequently, Mustafa Thomas’s conviction

       was also vacated and charges against him dismissed.

    e. Carlos Hernandez/Tonez (CP-51-CR-0302131-1991). A woman and her

       boyfriend were robbed at gunpoint by two men and her boyfriend was shot.

       Defendant Devlin coerced a key witness, Juan Sanchez, into falsely

       implicating Carlos Hernandez and another man, including by holding Sanchez

       in custody and interrogating him for three days, without food or water; hitting

       him several times, and denying him use of the bathroom so that he had to

       urinate on the floor. After coercing Mr. Sanchez’s statement, Devlin coerced

       Mr. Hernandez into providing a statement implicating Ed Williams, including

       by handcuffing him to a chair and holding him without water, food, or use of a

       bathroom and punching him in the face and pressing his foot on Mr.

       Hernandez’s crotch until he relented and signed the statement. Later it was




                                    13
Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 14 of 33




       proved that Mr. Williams was in a secured drug treatment facility at the time

       of the crime.

    f. Jackie Combs Jr. PPD detectives, including Devlin, coerced four young

       witnesses into testifying against Mr. Combs for a 1990 murder that he denies

       committing. One of those witnesses, just 15 at the time, has told reporters that

       she felt “it’s my fault, because I changed my story, saying this man killed this

       guy [and] knowing he didn’t do it.” The witnesses, who gave varied accounts

       of the killing, have explained that their statements were the result of physical

       and verbal abuse by detectives. Devlin’s affidavit of probable cause omitted

       material information, including that all the witnesses reported it was a

       murder-suicide until they were pressured to change their statements.

    g. Percy St. George (CP-51-CR-1012571-1993). In investigating a 1993 murder,

       Defendant Santiago obtained a statement from a witness who, because there

       were warrants out for his arrest, signed the statement under a friend’s name:

       David Glenn. As trial approached, PPD officers picked up the actual David

       Glenn. At the station, Santiago coerced the real David Glenn into signing a

       new false statement saying he saw the crime and identifying Mr. St. George

       from a sham photo array prepared by Det. Santiago. After David Glenn

       testified in an October 1993 hearing regarding Santiago’s misconduct and

       disavowed the statement Santiago had coerced him to sign, Santiago notified

       the Court and the Commonwealth of his intention to assert his 5th

       Amendment right against self-incrimination to avoid having to testify about


                                    14
Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 15 of 33




       his actions in that case.   Shortly after receiving this letter from Santiago’s

       counsel, the prosecution dismissed all charges against St. George, but

       Santiago remained with the PPD through September 1996 without discipline

       or reprimand.

    h. James Dennis. Santiago and Jastrzembski investigated James Dennis for a

       1991 murder of a high school student he did not commit. When interrogated

       after his arrest, Dennis provided an alibi—that he had been on a bus near the

       time of the murder—and said an acquaintance, Latanya Cason, had seen him

       on the bus and could verify. When Jastrzembski and Santiago interviewed

       Cason, they created a statement that falsely suggested Cason had seen Dennis

       at a later time, and thus that Dennis was providing a false alibi. Jastrzembski

       and Santiago then buried the timestamp receipts from Cason’s errand that

       proved their lie, hiding it from the prosecution and defense. In addition,

       Jastrzembski tampered with or destroyed physical evidence he had seized that

       was exculpatory for Dennis, and Santiago coerced another witness to give a

       statement falsely implicating Dennis in the crime. Based on this misconduct,

       Dennis was wrongly convicted and sentenced to death. In 2016, the U.S.

       Court of Appeals, sitting en banc, affirmed the District Court’s decision

       overturning Dennis’s conviction and granting federal habeas relief based on

       multiple Brady violations. District Judge Anita Brody ruled that PPD

       homicide detectives “covered up evidence” that “pointed away” from Dennis’

       guilt, suppressed key witness statements, and staged sham suspect lineups.


                                      15
         Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 16 of 33




       46.    In addition to this pattern of contemporaneous, similar misconduct by the very

detectives who caused Mr. Veasy’s wrongful conviction, there was also a broader pattern of

similar misconduct in the PPD over this time period. This included:

              a. Chester Hollman. PPD detectives framed Chester Hollman for a 1991 murder

                  he did not commit. Detectives coerced a witness, Jones, who had no

                  knowledge of the crimes, to provide a false statement implicating the innocent

                  Hollman; they typed out a statement implicating Hollman, falsely attributed it

                  to Jones, and coerced her into signing it. Detectives also fabricated and

                  coerced a statement from another witness, and buried evidence demonstrating

                  Hollman’s innocence. In 2019, Hollman was exonerated based on DNA

                  testing excluding him and pointing to another perpetrator. He had spent 28

                  years wrongly imprisoned.

              b. Terrence Lewis. PPD detectives fabricated evidence and committed other

                  serious investigative misconduct to convict Mr. Lewis of a 1996 murder he

                  did not commit. This included coercing and fabricating witness statements and

                  identifications, and deliberately hiding key exculpatory evidence that would

                  have demonstrated Mr. Lewis’s innocence. In 2019, Mr. Lewis was exonerated

                  after he had spent 21 years wrongly imprisoned.

              c. Donald Ray Adams (CP 51-CR-0743812-1991). Adams was charged and

                  convicted in the 1990 murders of Darryl Patterson and Thomas Winn. PPD

                  detectives coerced a false statement from an alleged witness, Donna

                  Benjamin, implicating Adams and Adams was convicted based almost entirely


                                               16
Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 17 of 33




       on this evidence. Benjamin subsequently recanted in 2007 and the

       Philadelphia Court of Common Pleas granted post-conviction relief based on

       the testimony of Benjamin that the detectives threatened her with

       incarceration, promised that her open criminal charges would be dismissed,

       and offered her financial and other material support for her testimony. The

       detectives ignored the fact that other witnesses provided physical descriptions

       of the assailant as over six feet tall, thin, light skinned and in his 20s. Mr.

       Adams was 5’4”, 200 pounds, dark skinned and in his 30s. Moreover, there

       was evidence pointing towards another “Don Ray” (Don Ray Bennett) who

       lived in the neighborhood, fit the description of the assailant, and whose

       family had been in disputes with the victims. Indeed, Ms. Benjamin stated that

       it was Don Ray Bennett in her recantation. At a 2011 retrial, Adams was

       acquitted of all charges. In a subsequent civil suit for malicious prosecution,

       the matter was settled and Adams received compensation for his wrongful

       conviction.

    d. John Miller. In June 1997, Miller was arrested for the 1996 murder of

       Anthony Mullen based on a false and fabricated statement PPD detectives had

       coerced from alleged witness David Williams. Williams recanted during a

       1997 preliminary hearing and at trial in 1998 and testified that detectives had

       threatened him and fed him details until he implicated Miller. Nevertheless,

       detectives falsely denied their misconduct and Miller was convicted in 1998.

       In the 10 years following Miller’s conviction, investigation repeatedly


                                      17
Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 18 of 33




       unearthed new evidence demonstrating Miller’s innocence, including

       additional evidence corroborating Williams’s assertion that the statements

       attributed to him by the police were false and coerced. Nevertheless, the PPD

       failed to investigate. In 2019, the federal district court vacated Miller’s

       conviction and the Philadelphia District Attorney’s Office subsequently

       dismissed all charges, stating that Miller had “met his burden of proving his

       innocence.”

    e. Eugene Gilyard and Lance Felder. In 1998, Gilyard and Felder were

       arrested and subsequently convicted of the 1995 murder of Thomas Keal.

       During a cold case investigation over two years after the crime, PPD

       detectives fabricated and coerced witness identifications and statements and

       buried exculpatory evidence in order to secure charges against Gilyard and

       Felder. For example, after witness Keith Williams initially told detectives

       Felder was not a person he had seen at the time of the crime, detectives

       coerced Williams to identify Felder’s photograph by visiting Williams’s home

       multiple times, cursing and shouting at him, and pushing on his head while

       pointing to Felder’s photo. Similarly, after witness Patrick Harris told

       detectives he did not recognize anyone in the photo arrays he had been shown,

       detectives fabricated that Harris had identified Gilyard, when he had not. The

       true perpetrator confessed in 2011, confirming Gilyard and Felder’s

       innocence, and in 2013 their convictions were vacated. In 2018, Gilyard and




                                     18
         Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 19 of 33




                   Felder reached a settlement with the City for compensation for their wrongful

                   convictions.

       47.     Mr. Veasy fought for years to prove his innocence.    His efforts were ultimately

aided by evidence of patterns of similar misconduct in the PPD uncovered during two separate

federal civil rights lawsuits involving other innocent suspects who were victims of the detectives’

coercive conduct, Anthony Wright and Shaurn Thomas. Both lawsuits, which were settled for

substantial damages, alleged a pattern and practice of coercive interrogation in homicide cases

from the early 1990s, including the Veasy prosecution.

       48.     During the course of the Wright and Thomas litigations, the City produced several

homicide files and court transcripts related to cases investigated by Defendants Devlin, Worrell,

Jastrzembski, Santiago, and others in the early 1990s.   Each file contains allegations of similar

abusive conduct by the detectives in the pursuit of a statement from a suspect or witness.   These

cases have the following issues in common with Mr. Wright’s and Mr. Veasy’s false confessions:

               a. Demonstrably false confessions containing facts that completely contradict

                   eyewitness statements and physical evidence;

               b. Confessions or statements in which the subject names accomplices who were

                   never charged due to the existence of an alibi or lack of corroboration

                   evidence (also demonstrating the falsity of the statements); and

               c. Confessions or statements in which the interviewees relate that they were

                   physically and/or mentally coerced at the Philadelphia Police Homicide

                   Division by Defendants Devlin, Worrell, and other homicide detectives.




                                                19
         Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 20 of 33




       49.     During the Wright litigation, Mr. Veasy gained access to the John Lewis homicide

file for the first time, and discovered evidence of exculpatory information the defendants had

buried for 20 years, including evidence that Denise Mitchell had pointed to two sets of other

suspects—“Midnight” and David Simms.

       50.     Based on newly discovered exculpatory evidence in his case, as well as the newly

disclosed evidence of the pattern of serious investigative misconduct by PPD detectives including

Devlin, Jastrzembski, Worrell and Santiago, Mr. Veasy and his attorneys sought postconviction

relief and the Conviction Integrity Unit (CIU) of the Philadelphia District Attorney’s Office started

an investigation.

       51.     Ultimately, based on this newly developed evidence of Mr. Veasy’s innocence, the

CIU joined in the request to have Mr. Veasy’s conviction vacated on October 9, 2019.

       52.     On the same day, the District Attorney’s Office, having found that Willie Veasy was

“likely innocent” of the murder of John Lewis, nolle prossed all charges.

       53.     Willie Veasy was released from prison the same day, having served 27 years in

prison for a crime he did not commit.

       54.     As a result of the actions and inactions of the defendant officers, Willie Veasy

spent 27 wrongly imprisoned, causing him substantial harms including but not limited to the loss

of liberty, confinement under deplorable conditions, severe emotional harms, loss of income and

other economic damages.

       55.     For many years dating back to the 1970’s, and continuing well beyond the time of

the investigation of Mr. Lewis’s murder, the City of Philadelphia had in force and effect a policy,

practice, or custom of unconstitutional misconduct in homicide investigations, and in particular,


                                                 20
         Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 21 of 33




using coercive techniques in interviews and interrogations to obtain incriminating evidence;

fabricating inculpatory evidence; conducting improper identification procedures; concealing or

withholding exculpatory evidence; tampering with or manufacturing evidence; and fabricating

incriminating statements from witnesses, suspects, and arrestees.

       56.     This policy, practice, or custom involved the use of various techniques to coerce

incriminating statements, including without limitation: isolation; separating juvenile or otherwise

vulnerable suspects or witnesses from friends and family; subjecting individuals to needlessly

prolonged interrogations; making false promises, including the promise that a suspect or witness

will be allowed to go home if he or she makes an inculpatory statement and/or be given favorable

treatment; the use or threat of physical violence; coercing or deceiving suspects or witnesses into

signing false confessions or fabricated facts; authoritative assertions of a suspect’s guilt, including

without limitation confrontation with false inculpatory evidence; and providing false

assurancesCincluding to juveniles and other vulnerable people that the suspect or witness will

benefit from making an inculpatory statement that minimizes the suspect’s own involvement.

       57.     These practices were well known to the City of Philadelphia and its policymakers

with respect to criminal investigations and prosecutions as a result of newspaper investigations,

including Pulitzer Prize winning reporting in the Philadelphia Inquirer in 1977, governmental

investigations, complaints from lawyers and civilians, and internal police investigations.

       58.     Various cases demonstrate that this misconduct was pervasive within the

Philadelphia Police Department at time of Mr. Veasy’s 1993 trial, and, upon information and

belief, the misconduct described below was committed with the knowledge of Homicide Unit and

PPD supervisors or because of their deliberate indifference to this misconduct.


                                                  21
         Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 22 of 33




       59.     At the time of the investigation and prosecution of Mr. Veasy in 1992–1993, the

PPD had a policy, practice, or custom of detaining, arresting, and interrogating suspects and

witnesses without legal cause and with the intent of coercing statements from these persons, under

threat of punishment or other sanctions, and/or for material benefits, and/or by the use of

impermissibly deceptive practices. These detentions and interrogations were conducted without

voluntary consent and without the benefit of advice of counsel, even where the purported witness

and/or her attorney sought the right to consult.

       60.     This practice, as exemplified by the investigations in Mr. Veasy’s case and those

detailed above, continued for years due to the deliberate indifference of the PPD and City of

Philadelphia to this policy, practice, and custom. In 2014, after further proof of this policy,

practice, and custom was provided to the PPD, the District Attorney, and the City, the PPD issued

Directive 151 (January 1, 2014), that provided legal standards for the detention and interview of

witnesses and the detention and interrogation of suspects by police detectives.

       61.     During the 1980’s and early 1990’s, and concurrent with the investigation of this

case, there was within the PPD a pattern, practice, and custom of violating the constitutional rights

of criminal suspects and others, including systemic violations of the Fourth and Fourteenth

Amendments. On three separate occasions in the 1980’s courts in the Eastern District of

Pennsylvania issued orders enjoining the PPD from engaging in these practices. See Cliett v. City

of Philadelphia, C.A. No. 85-1846 (E.D. Pa. 1985) (consent decree arising out of “Operation Cold

Turkey,” that resulted in the unlawful arrest and detention of 1500 individuals in drug enforcement

practices); Spring Garden Neighbors v. City of Philadelphia, 614 F.Supp. 1350 (E.D. Pa. 1985)

(enjoining police sweeps of Latinos in a homicide investigation); Arrington v. City of


                                                   22
         Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 23 of 33




Philadelphia, C.A. No. 88-2264 (E.D. Pa. 1988) (enjoining stops, detentions and searches of

African-American men during investigation of the “Center City Stalker”).

       62.     Thereafter in the late 1980’s and early 1990’s a narcotics squad operating out of the

39th Police District in Philadelphia engaged in widespread unconstitutional practices, including

fabrication of evidence, unlawful search and arrest warrants, concealment of evidence, false

allegations of criminality, fabricating and planting evidence, coercive and physically abusive

interrogations, and theft. This squad engaged in these practices for years and violated the rights of

thousands of persons, due to the deliberate indifference of the PPD, including the disregard of

credible complaints to IAD and District Attorney, biased internal investigations, and a practice and

custom of exonerating officers regardless of evidence of misconduct.

       63.     This systemic and unconstitutional practices and customs in the 39th District were

investigated by the FBI and prosecuted by the United States Attorney’s Office. As a result of this

pattern of police misconduct that was in effect at the time of the investigation of the homicide with

which Mr. Veasy was charged, a Court in the Eastern District of Pennsylvania entered a Consent

Decree requiring wide ranging reforms in the Philadelphia Police Department, and in particular

providing for specific limitations on the investigative practices and policies of the PPD. See

NAACP v. City of Philadelphia, C.A. No. 96-6045.

       64.     In summary, at the time of the investigation and prosecution of Willie Veasy, the

PPD had a practice, policy, and custom of:

               a. Engaging in unlawful interrogation of suspects, using coercion and threats

                   during interrogations, unlawful witness detentions and interrogations,

                   fabricating and planting evidence, fabricating witness and suspect statements,


                                                 23
         Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 24 of 33




                   impermissible deception, using improper identification procedures, and

                   concealing and/or failing to disclose exculpatory evidence;

               b. Failing to take appropriate disciplinary or other corrective actions with respect

                   to police officers who engaged in illegal or unconstitutional conduct and/or

                   violate generally accepted police practices;

               c. Failing to properly train and supervise officers with respect to the constitutional

                   limitations on their investigative, detention, search and arrest powers;

               d. Ignoring systemic patterns of police misconduct and abuse of civilians’ rights

                   in the course of police investigations and prosecutions of criminal suspects and

                   defendants, including unlawful police interrogations, searches, and arrests,

                   coercion of witnesses, improper identification procedures, falsifying and

                   fabricating evidence, and suppressing exculpatory evidence; and

               e. Failing to properly sanction or discipline PPD officers, who are aware of and

                   conceal and/or aid and abet violations of constitutional rights of individuals by

                   other PPD officers, thereby causing and encouraging Philadelphia police,

                   including the defendant officers in this case, to violate the rights of persons

                   such as Mr. Veasy.

       65.     At the time of the investigation and prosecution of Willie Veasy, and for many

years before and thereafter, the PPD and the City of Philadelphia has been deliberately indifferent

to the need to train, supervise, and discipline police officers. The Internal Affairs Division (IAD)

of the PPD has failed to provide an internal disciplinary mechanism that imposes meaningful

disciplinary and remedial actions in the following respects:


                                                 24
Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 25 of 33




    a. Excessive and chronic delays in resolving disciplinary complaints;

    b. A lack of consistent, rational and meaningful disciplinary and remedial actions;

    c. A failure to effectively discipline substantial numbers of officers who were

         found to have engaged in misconduct;

    d. The PPD’s internal investigatory process fell below accepted practices and was

         arbitrary and inconsistent;

    e. The PPD discipline, as practiced, was incident-based rather than progressive;

         repeat violators were not penalized in proportion to the number of violations;

    f. The conduct of IAD investigations demonstrated that PPD internal affairs

         personnel were not adequately trained and supervised in the proper conduct of

         such investigations;

    g. A global analysis of IAD’s investigatory procedures indicated a pattern of

         administrative conduct where the benefit of the doubt was given to the officer

         rather than the complainant;

    h. Serious deficiencies in the quality of IAD investigations and the validity of the

         IAD findings and conclusions;

    i.   A lack of an effective early warning system to identify, track, and monitor

         “problem” officers;

    j.   IAD often failed to interview available eyewitnesses to incidents involving

         citizen complaints of misconduct; interviews that were conducted were below

         acceptable standards of police practice and failed to address key issues; and




                                        25
         Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 26 of 33




               k. IAD failed to acknowledge the disproportionate and extreme use of force used

                   by police officers in the investigation of citizen complaints and failed to

                   properly categorize the police officers’ misconduct in those cases as an

                   impermissible use of force.

                                      CAUSES OF ACTION

COUNT I: 42 U.S.C. § 1983 Deprivation of Liberty without Due Process of Law and Denial
                  of a Fair Trial Under the Fourteenth Amendment
                           Against All Individual Defendants

       66.     Plaintiff incorporates by reference all of the foregoing paragraphs.

       67.     Defendants Devlin, Worrell, Rocks, Jastrzembski, Santiago, and Doe(s), acting

individually and in concert, and within the scope of their employment with the PPD, deprived

Willie Veasy of his clearly established constitutional right to due process of law and to a fair trial

by:

         Count A     Fabrication: The defendant officers fabricated evidence including but not

limited to an inculpatory statement the defendants falsely claimed to have been made by Mr.

Veasy when, in fact, Mr. Veasy had plainly asserted his innocence of the charges; and

         Count B      Deliberate Deception: The defendant officers deliberately deceived counsel

and the court by concealing and/or suppressing relevant and material evidence, including but not

limited to a) handwritten notes showing that Mitchell told two other eyewitnesses that persons

other than Willie Veasy had committed the murder, b) Philadelphia Police Homicide Activity

Sheet documenting that Mitchell told police the shooter frequented the area of 5th and

Westmoreland Streets and that Mitchell named a person in the neighborhood who lived a block

from her whom she claimed knew the identity of the shooter; c) Philadelphia Police Homicide


                                                 26
         Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 27 of 33




Activity Sheet revealing that police interviewed a witness at Mitchell’s behest who told police

that David Simms (residence 630 W. Clearfield Street) was the shooter; and d) evidence that

Denise Mitchell believed that Mr. Veasy had been involved in the murder of her brother-in-law,

and thus had a motive to falsely implicate Mr. Veasy in the shooting of Lewis and Gonzalez

        68.      The individual defendants performed the above-described acts under color of state

law, intentionally, with reckless disregard for the truth, and with deliberate indifference to Mr.

Veasy’s clearly established constitutional rights. No reasonable officer in 1992–1993 would have

believed this conduct was lawful.

        69.      Defendants’ acts and omissions, as described above, were the direct and proximate

cause of Mr. Veasy’ injuries. Defendants knew, or should have known, that their conduct would

result in Mr. Veasy’s wrongful trial at which he faced the death penalty, and the harms he

sustained as a direct result.

              COUNT II: 42 U.S.C. § 1983 Malicious Prosecution in Violation of the
                            Fourth and Fourteenth Amendments
                              Against all Individual Defendants

        70.      Plaintiff incorporates by reference all of the foregoing paragraphs.

        71.      Defendants Devlin, Worrell, Rocks, Jastrzembski, Santiago, and Doe(s), acting

individually and in concert with malice and knowing that probable cause did not exist to prosecute

Mr. Veasy for the shooting of Lewis and Gonzalez, intentionally caused Mr. Veasy to be arrested,

charged, and prosecuted for those crimes, thereby violating Mr. Veasy’s clearly established right,

under the Fourth and Fourteenth Amendments of the U.S. Constitution, to be free of prosecution

absent probable cause.




                                                  27
         Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 28 of 33




       72.     The defendant officers, acting individually and in concert, fabricated evidence and

intentionally withheld and misrepresented exculpatory evidence, all of which resulted in an arrest

and prosecution without probable cause.

       73.     The defendant officers performed the above-described acts under color of state law,

intentionally, with reckless disregard for the truth, and with deliberate indifference to Mr. Veasy’s

clearly established constitutional rights. No reasonable officer in 1992–1993 would have believed

this conduct was lawful.

       74.     The prosecution finally terminated in Mr. Veasy’s favor on October 9, 2019, when

his convictions were vacated and all charges dismissed..

       75.     The acts and omissions by the defendant officers described in the preceding

paragraphs were the direct and proximate cause of Mr. Veasy’s injuries because these Defendants

knew, or should have known, that their conduct would result in the wrongful arrest, prosecution,

conviction, and incarceration of Mr. Veasy.

                    COUNT III: 42 U.S.C. § 1983 Civil Rights Conspiracy
                            Against All Individual Defendants

       76.     Plaintiff incorporates by reference all of the foregoing paragraphs.

       77.     Defendants Devlin, Worrell, Rocks, Jastrzembski, Santiago, and Doe(s), acting

within the scope of their employment and under color of state law, agreed among themselves and

with other individuals, to act in concert in order to deprive Willie Veasy of his clearly established

Fourth Amendment right to be free from a malicious prosecution and Fourteenth Amendment

rights to be free from deprivation of liberty without due process of law, and to a fair trial.

       78.     In furtherance of the conspiracy, the defendants engaged in and facilitated

numerous overt acts, including, but not limited to the following:

                                                  28
         Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 29 of 33




               a. Fabricating evidence, tampering with evidence, and using physical force,

                   coercion, improper deception, and/or threats to obtain incriminating statements;

               b. Deliberately deceiving counsel and the court by concealing and/or withholding

                   relevant, material, and exculpatory evidence.

       79.     Defendants’ acts and omissions, as described above, were the direct and proximate

cause of Willie Veasy’s injuries. Defendants knew, or should have known, that their conduct

would result in Mr. Veasy’s malicious prosecution and denial of due process and a fair trial.

                       COUNT IV: 42 U.S.C. § 1983 Failure to Intervene
                            Against All Individual Defendants

       80.     Plaintiff incorporates by reference all of the foregoing paragraphs.

       81.     By their conduct, under color of state law and within the scope of their employment

with the PPD, Defendants Devlin, Worrell, Rocks, Jastrzembski, Santiago, and Doe(s) had

opportunities to intervene on behalf of Mr. Veasy to prevent a malicious prosecution and the

deprivation of liberty without due process of law, and to ensure his right to a fair trial, but with

deliberate indifference failed to do so.

       82.     The defendants’ failures to intervene violated Mr. Veasy’s clearly established

constitutional rights not to be subjected to a malicious prosecution, and to be deprived of liberty

without due process of law and a fair trial as guaranteed by the Fourth and Fourteenth

Amendments. No reasonable police officer in 1992–1993 would have believed that failing to

intervene to prevent these defendants from coercing and fabricating inculpatory evidence, using

coercion and/or direct suggestion to obtain false witness statements, tampering with evidence,

deliberately deceiving counsel and the court by concealing critical evidence, and causing Mr.

Veasy to be subjected to an unfair trial, were lawful.

                                                  29
         Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 30 of 33




       83.     Defendants’ acts and omissions, as described in the preceding paragraphs, were the

direct and proximate cause of Mr. Veasy’s injuries. Defendants knew, or should have known,

that their conduct would result in Mr. Veasy’s unfair trial.

                  COUNT V: 42 U.S.C. § 1983 Supervisory Liability Claim
                            Against Defendant Jastrzembski

       84.     Plaintiff incorporates by reference all of the foregoing paragraphs.

       85.     The individual defendants acted with impunity in an environment in which they

were not adequately trained, supervised, or disciplined by Defendant Jastrzembski, both in this

case and as a matter of practice and custom.

       86.     Defendant Jastrzembski acted recklessly and/or with deliberate indifference to Mr.

Veasy’s constitutional rights by failing to adequately train, supervise, and discipline the PPD

homicide detectives assigned to this investigation, including Defendants Devlin, Worrell,

Santiago, Rocks, Jastrzembski, and Doe(s), thereby allowing and causing these detectives to

deprive Mr. Veasy of his clearly established constitutional rights, including his rights to due

process of law and to a fair trial under the Fourteenth Amendment, and his right to be free of a

malicious prosecution under the Fourth Amendment.

       87.     Defendant Jastrzembski was personally involved in the investigation of Mr. Veasy,

and directly supervised the investigative acts taken by himself and other detectives and officers.

       88.     The reckless and deliberately indifferent conduct of Defendant Jastrzembski

violated the clearly established duty to supervise, and no reasonable police supervisor in 1992–

1993 would have believed that reckless and deliberately indifferent supervision in the face of

actual or constructive notice of misconduct by their subordinate officers was lawful.



                                                 30
          Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 31 of 33




        89.        Defendant Jastrzembski’s acts and omissions, as described above, were the direct

and proximate cause of Mr. Veasy’s injuries. Defendant Jastrzembski knew, or should have

known, that his conduct would result in Mr. Veasy being subjected to a denial of due process and

an unfair trial.

                      COUNT VI: 42 U.S.C. § 1983 Municipal Liability Claim
                            Against Defendant City of Philadelphia

        90.        Plaintiff incorporates by reference all of the foregoing paragraphs.

        91.        The City of Philadelphia, by and through its final policymakers, had in force and

effect during time of Mr. Veasy’s arrest and trial, and for many years preceding and following the

trial, a policy, practice, or custom of unconstitutional conduct in homicide and other criminal

investigations, that included using coercive techniques in interviews and interrogations;

fabricating evidence; fabricating incriminating statements from witnesses, suspects, and arrestees

by coercion, threats, deception, and suggestion; tampering with evidence; planting evidence; and

concealing and/or withholding exculpatory evidence.

        92.        The City of Philadelphia, by and through its final policymakers, knew or should

have known that Defendants Devlin, Worrell, Rocks, Jastrzembski, Santiago, and Doe(s) had

engaged and were continuing to engage in patterns of misconduct as described above that were

unlawful and violated generally accepted police practices, and that this misconduct caused and

was continuing to cause violations of the constitutional rights of persons, including Willie Veasy,

who as a result suffered substantial harms.

        93.        Policymakers for the City of Philadelphia had actual or constructive notice of the

above practices, policies, and customs, but repeatedly failed to undertake any meaningful

investigation into charges that homicide detectives were using coercive and impermissibly

                                                    31
         Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 32 of 33




deceptive techniques in interviews and interrogations, concealing exculpatory evidence;

fabricating inculpatory evidence; tampering with evidence; planting evidence; fabricating

incriminating statements from witnesses, suspects, and arrestees; and failing to take appropriate

remedial and/or disciplinary actions to curb the above misconduct.

       94.     The unconstitutional municipal customs, practices and/or policies described above

were the moving force behind Mr. Veasy’s trial for murder, and the other injuries and damages set

forth in this Complaint.

                                    COUNT VII: DAMAGES
                                     Against All Defendants

       95.     Plaintiff incorporates by reference all of the foregoing paragraphs.

       96.     The unlawful, intentional, willful, deliberately deceptive, reckless, deliberately

indifferent, and/or malicious actions and omissions of all defendants caused Mr. Veasy to be

compelled to stand trial facing the death penalty, be wrongly convicted, and spend 27 years in

prison for a crime he did not commit, which resulted in pain and suffering, mental anguish,

emotional distress, restrictions on personal liberty, loss of freedom, deprivation of familial

relationships, loss of income, economic harms, and other associated damages.

                             COUNT VIII: PUNITIVE DAMAGES
                               Against All Individual Defendants

       97.     Plaintiff incorporates by reference all of the foregoing paragraphs.

       98.     The defendant officers acted willfully, deliberately, maliciously and/or with

reckless disregard of Mr. Veasy’s constitutional rights and punitive damages should therefore be

awarded against the individual defendants.




                                                 32
         Case 2:20-cv-05107-PBT Document 1 Filed 10/15/20 Page 33 of 33




       WHEREFORE, Plaintiff Willie Veasy requests the following relief:

           a. Compensatory damages to Plaintiff and against all Defendants, jointly and

severally, in an amount to be determined at trial;

           b. Punitive damages to Plaintiff and against all individual Defendants, jointly and

severally, in an amount to be determined at trial;

           c. Pre-judgment and post-judgment interest and recovery of Plaintiff’s costs,

including reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988 for all 42 U.S.C. §1983 claims;

           d. Any and all other relief to which Plaintiff may be entitled; and

           e. A jury trial as to each defendant and as to each count.



                                              _______________________________
                                              Paul Messing
                                              Pa. ID No. 17749
                                              David Rudovsky
                                              ID No. 15168
                                              Kairys, Rudovsky, Messing, Feinberg, & Lin, LLP
                                              The Cast Iron Building
                                              718 Arch Street, Suite 501 South
                                              Philadelphia, PA 19106


                                              ______________________________
                                              Peter Neufeld*
                                              Emma Freudenberger*
                                              Neufeld Scheck & Brustin, LLP
                                              99 Hudson Street, Eighth Floor
                                              New York, NY 10013
                                              (212) 965-9081
                                              *Attorneys not yet admitted to the Eastern
                                              District of Pennsylvania; applications to
                                              practice pro hac vice forthcoming




                                                 33
